DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending. In the interest of facilitating compact prosecution the examiner invites the applicant to contact the examiner to discuss ways to focus the application.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter since they are computer program product claims that include a "tangible machine-readable storage medium" that is not clearly defined in the specification (pg. 26 of the instant application describes a "processor-readable storage media", but not the "tangible machine-readable storage medium " of the claims).    Under broadest reasonable consideration a storage medium such as even the "computer readable storage medium" of the specification could be a storage medium is defined to include “carrier wave” which is a propagation medium).  Therefore, claims 39-14 are non-statutory.  Applicant is suggested to amend the claim, the “computer readable medium” with “non-transitory 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The following claim languages are not clear and indefinite:
As per claims 1, 9 and 15 it is not clear the "plurality of different resource allocations" corresponds to the "plurality of workloads" or just the "at least one workload".
	It is not clear what the "parameterization of the at least one workload" can be (e.g. it is a parameterized linear function describing the workload; it is a listing of parameters of resource utilization for the workload).

	It is not clear if the "service metric" is for the "data" or the "regression model" or the "resource"; it is also not clear if the "target infrastructure" is an infrastructure for the "at least one workload" or the "resource".
	It is not what is entailed in the "application of the determined initial allocation" (e.g. the determined initial allocation is selected for display; or a software application is executed using the initial allocation).

The other dependent claims do not cure the 112(b) issues of their respective parent claims.  Therefore, they are rejected for the same reasons as those presented for their respective parent claims.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13 and 15-19 are rejected under 103 over Akolkar et al (U.S. Pat. 9531604) in view of Zhu et al (U.S. Pub. 2013/0185433).
Zhu reference has been previously cited in IDS documents submitted by applicant.
As per claim 1 Akolkar teaches the invention substantially as claimed including a method, comprising: obtaining a dataset comprising data from previous executions of at least one workload of a plurality of workloads, wherein the data comprises a plurality of different resource allocations and parameterizations of the at least one workload (col 3 line 65 - col 4 line 9, 23-34, col 5 lines 3-6, col 3 lines 35-42; workloads of plurality of applications are deployed on different allocations of resources; col 10 lines 55-59, col 11 line 65 - col 12 line 5 workloads are parameterized as vector containing different requests and their corresponding response time levels); 
	determining an allocation of an amount of at least one resource for the at least one workload based at least in part on (i) a regression model characterizing a behavior of the at least one workload, (ii) the data, (iii) at least one predefined service metric and (iv) a characterization of a target infrastructure (col 4 lines 34-43, 50-58, col 6 lines 1-67, col 7 lines 1-31, col 8 lines 8-64, col 13 lines 30-67 a resource allocation for a workload is determined based on regression models of the workload using the different allocations, workload vector, user specified performance goals and types of resources and amount of virtual CPU and memory of the resources); and initiating an application of the determined allocation of the amount of the at least one resource for the at least one workload (col 4 lines 38-44, col 13 lines 56-61 the determined resource allocation is selected and suggested to a user, thereby applying the resource allocation), wherein the method is performed by at least one processing device comprising a processor coupled to a memory (col 22 lines 25-29).

	Akolkar does not explicitly teach that the allocation is an initial allocation.

	However Zhu explicitly teaches that the allocation is an initial allocation (abstract, [0004], [0041]).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Akolkar and Zhu since both are directed towards allocation of distributed resources for workloads that have QoS requirements.  One with ordinary skill in the art would be motivated to incorporate the teachings of Zhu into that of Akolkar because Zhu further improves the performance allocation of distributed resources for workloads that have QoS requirements ([0003]). 

As per claim 2 Akolkar and Zhu both teaches wherein the different resource allocations comprise one or more of a different number of processing cores in a computer processor, a number of different processing cores in a graphics processing unit, a different amount of memory and a different amount of network bandwidth (Akolkar col 7 lines 60-67 different amount of virtual CPU and memory are allocated; Zhu [0050] workload signature identifies CPU, network bandwidth, memory or a combination of provider resources).

As per claim 3 Zhu teaches wherein the determining of the initial allocation of the amount of the at least one resource for the at least one workload is performed substantially in parallel with an execution of the plurality of workloads ([0030], [0041] multiple workloads are deployed at the same time during initial allocation).

As per claim 4 Zhu teaches further comprising evaluating a performance of one or more of the plurality of workloads based on a percentage of time within a predefined error range ([0063]).

As per claim 5 Zhu teaches further comprising determining an adjustment to the initial allocation of the at least one resource for the at least one workload based at least in part on one or more of (i) a dynamic system model based on a relation between the amount of the at least one resource for the plurality of workloads and the at least one predefined service metric, (ii) an interference effect of one or more additional workloads of the plurality of workloads on the at least one workload, and (iii) a difference between an instantaneous value of the at least one predefined service metric and a target value for the at least one predefined service metric ([0053], [0083], [0087], [0088]).

As per claim 6 Akolkar and Zhu both teaches further comprising one or more of updating and replacing the regression model over time with new data for additional executions of the at least one workload (Zhu [0063], [0075] performance inference model are updated with new data).

As per claim 7 Akolkar and Zhu both further comprising a plurality of the regression models, and wherein an accuracy of each of the plurality of the regression models is evaluated over time to identify a most fitting model (Akolkar col 6 lines 55-67: different regression models are trained over time to find one that best fit model input data; col 10 lines 1-33, Zhu [0063]).

As per claims 9-13 they are product versions of method claims 1 and 4-7.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claims 1 and 4-7, respectively.

As per claims 15-19 they are system versions of method claims 1 and 4-7.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claims 1 and 4-7, respectively

8, 14 and 20 are rejected under 103 over Akolkar et al (U.S. Pat. 9531604) in view of Zhu et al (U.S. Pub. 2013/0185433) and in further view of Froehlich et al (U.S. Pat. 7039559).
Zhu reference has been previously cited in IDS documents submitted by applicant.

As per claim 8 Akolkar as modified by Zhu teaches further comprising a plurality of the regression models, wherein an accuracy of each of the plurality of the regression models is evaluated over time and that regression models are obtained through repeated training (Akolkar col 6 lines 55-67: different regression models are trained over time to find one that best fit model input data; Zhu [0063], [0075] performance inference model are updated with new data).


	However Froehlich teaches that wherein at least one of the regression models is retrained/re-obtained when a predefined model degradation standard is violated (col 2 lines 29-31, 36-45, col 7 lines 26-30, col 9 lines 4-15 determined resource prediction regression models are retrained/re-obtained/altered when they are considered to be unstable, when roots are outside the range considered appropriate).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Akolkar as modified by Zhu and Froehlich since both make use of regression models to predict workload resource utilization.  One with ordinary skill in the art would be motivated to incorporate the teachings of Froehlich into that of Akolkar as modified by Zhu because Froehlich improves adaptability and robustness of regression models that are used to predict workload resource utilization (col 2 lines 1-15). 

As per claims 14 and 20, they are product and system versions of method claim 8.  Therefore they are rejected for same reasons, mutatis mutandis, as those presented for claim 1.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BING ZHAO/
Primary Examiner, Art Unit 2198